Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 28, 2022

                                      No. 04-22-00357-CV

                    IN THE INTEREST OF L.R.R. AND A.P.R., Children

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-PA-00430
                       Honorable Linda A. Rodriguez, Judge Presiding


                                         ORDER
        On May 13, 2022, the trial court signed an order terminating Appellant’s parental rights
to her children L.R.R. and A.P.R. A notice of appeal was due on June 2, 2022; a motion for
extension of time to file a notice of appeal was due on June 17, 2022. See TEX. R. APP. P.
26.1(b), 26.3.
        On June 14, 2022, after the deadline to file the notice of appeal, Appellant filed a notice
of appeal without filing a motion for extension of time to file a notice of appeal. Contra TEX. R.
APP. P. 26.3(b). See generally Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (“[A]
motion for extension of time is necessarily implied when an appellant acting in good faith files a
[notice of appeal] beyond the time allowed by Rule [26.1], but within the fifteen-day period in
which the appellant would be entitled to move to extend the filing deadline under Rule [26.3].”).
       Nevertheless, we implied a motion for extension of time, see id., and we ordered
Appellant to file a motion that reasonably explained the need for an extension. See TEX. R. APP.
P. 26.3 (citing TEX. R. APP. P. 10.5(b)); In re E.K.C., 486 S.W.3d 614, 616 (Tex. App.—San
Antonio 2016, no pet.).
       Appellant timely filed a compliant motion as ordered.
       Appellant’s motion for extension of time to file a notice of appeal is GRANTED.
Appellant’s notice of appeal is deemed timely filed. See id. R. 26.3.

       It is so ORDERED on June 28, 2022.
                                       PER CURIAM

ATTESTED TO: _______________________
            MICHAEL A. CRUZ,
            CLERK OF COURT